DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 10/18/2022 has been received and considered. Claim 22 is new. Claim 20 is cancelled. Claims 1-17, 19, 21, and 22 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2022 has been entered.
 
Claim Interpretation
Office personnel are to give claims their "broadest reasonable interpretation" in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551(CCPA 1969). See *also In re Zletz, 893 F.2d 319,321-22, 13 USPQ2d 1320, 1322(Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow").... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.

Claims recite "cavity-mold interface". The specification reads:
"[0008]… a digital model that includes the cavity-mold interface. This interface can be identified based on a digital design of the part itself, as its exterior surface. Alternatively, the cavity-mold interface can be identified in a model of the mold, as an inner surface of the mold".

Accordingly, the claims were interpreted in light of this passage in the specification.

Claim Objections
Claim 1, line(s) 10 refer to the term “the object”, it would be better as “the three-dimensional physical object” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably: the object and the three-dimensional physical object.
Claim 17, line(s) 26 refer to the term “the object”, it would be better as “the object to be formed” to avoid any possible antecedent issues. In the claims, these two terms seem to be used interchangeably: the object and the object to be formed.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method (process = 2019 PEG Step 1 = yes) for providing pre-manufacturing feedback on a design comprising: determining a solution domain for a cavity-mold interface representing the inner surface of the mold or the exterior surface of the object; defining a computational grid in the solution domain; solving an equation on the computational grid; computing a thermal thickness defined as a numerical approximation of the temperature gradient in the outward normal direction at the cavity-mold interface; comparing the thermal thickness with a data set comprising data on the thermal thickness of reference objects and the manufacturability of each reference object; generating pre-manufacturing feedback, based on the comparison, comprising one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost (mathematical concepts).
Independent claim 17 recites a computer-readable medium having, stored thereon, a computer program comprising instructions (manufacture = 2019 PEG Step 1 = yes) comprising determining a solution domain for a cavity-mold interface representing the inner surface of the mold or the exterior surface of the object; defining a computational grid in the solution domain; solving an equation on the computational grid; computing a thermal thickness defined as a numerical approximation of the temperature gradient in the outward normal direction at the cavity-mold interface; comparing the thermal thickness with a data set comprising data on the thermal thickness of reference objects and the manufacturability of each reference object; generating pre-manufacturing feedback, based on the comparison, comprising one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost (mathematical concepts).
Independent claim 19 recites an apparatus (machine = 2019 PEG Step 1 = yes) for computing a thermal thickness parameter comprising: determine a solution domain for a cavity-mold interface; define a computational grid in the solution domain; solve an equation on the computational grid; compute a thermal thickness defined as a numerical approximation of the temperature gradient in the outward normal direction at the cavity-mold interface; compare the thermal thickness with a data set comprising data on the thermal thickness of reference objects and the manufacturability of each reference object; generating pre-manufacturing feedback, based on the comparison, comprising one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost (mathematical concepts).
Step 2A, Prong One: Claims 1, 17, and 19 are substantially drawn to mathematical concepts. As to the steps of determining a solution domain and computing a thermal thickness, see for example in the Specification "[0066] The thermal thickness is found by solving an equation or a set equations over the solution domain. To that end, the processor first defines governing equations over the solution domain". As to the step of "generating pre-manufacturing feedback by comparing the thermal thickness with a data set", see for example in the Specification "[0068]… processor computes pre-manufacturing feedback… pre-manufacturing feedback may for instance include information on the manufacturability of a design, the expected quality of the product, the approximate production time or an approximation for the production cost". Information and data also fall within the realm of abstract ideas because information and/or data are intangible. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: As to the limitations “receiving a digital model”, "a design of a three-dimensional digital model representing a cavity of a mold or an object to be formed in the cavity is received", and "comparing… with a data set stored on a memory", they are analogous to “mere data gathering”. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the displaying through a graphical user interface and transmitting to a further apparatus the pre-manufacturing feedback, they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power Group, (Electric Power hereinafter), LLC v. Alstom S.A., 119 USPQ2d 1739 Fed. Cir. 2016. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). 
Step 2B: The claims recite the additional elements of a computer, a processor, a memory, a computer-readable medium, transmitting to a further apparatus. They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation. As to the graphical user interface, a GUI is a well-known graphical modeling means, and it is well-understood, routine, and conventional in the art. GUIs have been found by the courts as not adding an inventive component/concept to claims to render them patentable. MPEP 2106.04(a)(2) [R-10.2019] reads: "III. MENTAL PROCESSES… D. Both Product and Process Claims May Recite a Mental Process… Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356…". 
As to the additional elements of "a three-dimensional physical object that is to be formed through solidification of a fluid in a cavity of a mold" or "an object to be formed", since no actual forming of any physical object is ever performed in the body of the claim, these additional elements are no more than intended use. The claimed invention falls short of actually forming a physical object. 
Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). Accordingly, the claims recite an abstract idea. 
Dependent claims:
Step 2A, Prong One: 
As to the "comparing" of claims 2-4, the specification reads "[0011]… comparing a measure of uniformity of the computed thermal thickness with a feasibility range for the thermal thickness. The uniformity of the thermal thickness comprises information on the likelihood of a certain design to be manufactured without problems and/or aesthetic defects. As a measure of uniformity, the difference between the global minimum thermal thickness and global maximum thermal thickness in a design may be used". As to claims 5, 6, 9, 10, and 12, they recite mathematical concepts regarding variables. As to claims 7 and 8, they recite mathematical concepts regarding equations. As to claims 11, 14, and 16, they recite mathematical concepts regarding computations.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas. Dependent claims 2-12, 14, and 16 are substantially drawn to mathematical concepts as are their independent claims (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Step 2A Prong two: Dependent claims 4, 5, 16, 21, and 22, recite "using data", "transmitting… to the GUI", "displaying… on the GUI", and "receiving an approval for manufacture". As to the "using data" and "receiving an approval for manufacture" limitations, they are analogous to “mere data gathering”. Data gathering, including when limited to particular content does not change its character as information, is also within the realm of abstract ideas. As to the "transmitting… to the GUI" and "displaying… on the GUI", they are considered generic displaying. Data gathering and displaying has not been held by the courts to be enough to qualify as “significantly more”. See Electric Power. As to the graphical user interface, a GUI is a well-known graphical modeling means, and it is well-understood, routine, and conventional in the art. GUIs have been found by the courts as not adding an inventive component/concept to claims to render them patentable. MPEP 2106.04(a)(2) [R-10.2019] reads: "III. MENTAL PROCESSES… D. Both Product and Process Claims May Recite a Mental Process… Examples of product claims reciting mental processes include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356…". 
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial exception/Abstract idea into a practical application? = NO). Accordingly, the claims recite an abstract idea. For at least these reasons, dependent claims 4, 5, 16, 21, and 22 are not patent eligible.
Step 2B: Dependent claims 5, 16, and 21 recite the additional elements of "transmitting… to the GUI". They are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional element(s) of each of these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
As to the additional elements of claim 15 "wherein the three-dimensional physical object is to be manufactured through an investment casting process by pouring the fluid into the mold, which is subsequently destroyed", since no actual casting of any physical object is ever performed in the body of the claim, these additional elements are no more than intended use. The claimed invention falls short of actually casting a physical object. As to the additional elements of claim 22 "sending a request, in response to the approval, to a supply chain for manufacturing the three-dimensional physical object through injection molding", since no actual manufacturing of any physical object is ever performed in the body of the claim, these additional elements are no more than intended use. The claimed invention falls short of actually manufacturing a physical object. 
For at least these reasons, each of the claims is directed to an abstract idea. Thus taken alone, the individual additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements taken individually. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO). The claims are not patent eligible.

Allowable Subject Matter
Claims 1-17, 19, 21, and 22 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
While Christian Friedl, U.S. Patent 6816820, discloses solving an equation, on a computational grid, representing heat release through a cavity-mold interface (see col. 12, line 57 to col. 13, line 18; equations (3)-(6); col. 8, line 42 to col. 9, line 10),
Johan Potargent, U.S. Pre–Grant publication 20210350051, discloses pre-manufacturing feedback comprising one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object (see paragraph [0053]), 
Qigui Wang, U.S. Patent 8655476, discloses comparing thermal thickness with a thermal thickness of reference objects and the manufacturability of each reference object (see col. 27, lines 41-63),
Mark Moss, U.S. Pre–Grant publication 20040047935, discloses a ratio between the thermal conductivity of the mold and the thermal conductivity of the material inside the mold (see paragraph [0081]),
Konchan, U.S. Pre–Grant publication 20160052185, discloses a steady-state screened-Poisson equation (see paragraph [0069]),
and Tatsuo Yoshida, U.S. Patent 6698852, discloses "in the shell for electronic equipment to be obtained by injecting the molten metal formed of low melting point metal material heated to the predetermined temperature into the injection molding cavity of the predetermined shape provided in the metal mold heated to the predetermined metal mold temperature at the predetermined injection speed, and after cooling off and solidifying the molten metal injected, for taking out the molded goods from the injection molding cavity, since the trapezoidal concave design forming unit having the oblique side tilted the predetermined angle to the virtual side normal to the surface towards the bottom side from the surface is provided, the static load strength and twisting strength will be increased and simultaneously, smooth touch and the feeling of high quality can be obtained by the oblique side having the trapezoidal tilted angle of the concave design forming unit" (see col. 3, lines 37-53),
none of the references cited taken either alone or in combination and with the prior art of record disclose 
claims 1, 17, and 19, "… solving… an equation on the computational grid… heat release through the cavity-mold interface when the object is formed through solidification of the fluid in the cavity of the mold; computing… a thermal thickness defined as a numerical approximation of the temperature gradient in the outward normal direction at the cavity-mold interface; comparing the thermal thickness with… the thermal thickness of… reference objects and the manufacturability of each… generating pre-manufacturing feedback… based on the comparison… one of: information on the manufacturability of the design, expected quality of the three-dimensional physical object, approximate production time, or an approximation for production cost",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments 
Regarding the claim objections, the amendment corrected all issues and those claim rejections are withdrawn. 
Regarding the claim rejections - 35 USC § 112, the amendment corrected all issues and those claim rejections are withdrawn. 
Regarding the claim rejections - 35 USC § 101, Applicant argues, (see page 9, 1st and 2nd paragraphs):
 ‘… Applicant has amended the pending claims to more clearly recite that they are directed to statutory subject matter. Therefore, the Applicant respectfully requests reconsideration and withdrawal of this rejection.
Additionally, claim 22 has been added to better demonstrate an aspect of the application of the computer implemented invention, i.e., to improve the efficiency of producing injection molded parts by using the pre-manufacturing feedback as a digital prototyping tool. Support for this claim may be found in at least paragraphs [0098]-[00101] of the specification’

Examiner's response: Applicant's argument is not persuasive, because the claims do not provide additional elements such that an improvement to the functioning of a computer itself or to any other technology is realized. About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM hereinafter), No. 2015-1763 (Fed. Cir. June 27, 2016) reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). As to the additional elements of claim 22 "sending a request, in response to the approval, to a supply chain for manufacturing the three-dimensional physical object through injection molding", since no actual manufacturing of any physical object is ever performed in the body of the claim, these additional elements are no more than intended use. The claimed invention falls short of actually manufacturing a physical object. 
Regarding the rejections under 103, they are rendered moot by the amendment.
 
Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		12/16/2022Primary Examiner, Art Unit 2146